NO. 07-05-0217-CR
                                   07-05-0218-CR

                          IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                    PANEL A

                               AUGUST 25, 2005

                       ______________________________


                       GARY DON FREEMAN, APPELLANT

                                       V.

                       THE STATE OF TEXAS, APPELLEE

                     _________________________________

           FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

          NO. 16,960-B, 17,019-B; HONORABLE JOHN BOARD, JUDGE
                     _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                        ON ABATEMENT AND REMAND


      Appellant Gary Don Freeman appeals his convictions for unauthorized use of a

motor vehicle. We abate and remand.
       Certifications of the defendant’s right to appeal were included in the clerk’s records

for each of these cause numbers. See TEX . R. APP. P. 25.2(d).1 However, the trial court’s

certification relating to cause number 07-05-0218-CR is incomplete.              Although this

certification indicates that appellant has no right of appeal and that he waived his right of

appeal, the certification is not signed by the trial court. The certification relating to cause

number 07-05-0217-CR is signed by the trial court and indicates that appellant has no right

of appeal and that he waived his right of appeal.


       A trial court is required to enter a certification of a defendant’s right of appeal in

every case in which it enters a judgment of guilt or other appealable order. See Rule

25.2(a)(2).   Rule 25.2(a)(2) limits our jurisdiction over appeals from plea-bargained

convictions. However, these limitations do not apply to convictions from open pleas of

guilty. See Dears v. State, 154 S.W.3d 610, 613 (Tex.Crim.App. 2005).


       A defendant in a noncapital case may waive any rights secured him by law. See

TEX . CODE CRIM . PROC . ANN . art. 1.14(a) (Vernon Supp. 2004). However, in the absence

of a plea agreement regarding sentencing, a pre-sentence waiver of the right to appeal is

unenforceable. See Smith v. State, 91 S.W.3d 407, 408-09 (Tex.App.–Texarkana 2002,

no pet.) (citing Ex parte Thomas, 545 S.W.2d 469, 470 (Tex.Crim.App. 1977)).


       This court has the authority to review the record in a criminal case to determine

whether the trial court’s certification of a defendant’s right of appeal is defective and, if so,



       1
       Further reference to Texas Rules of Appellate Procedure will be by reference to
“Rule __.”

                                               2
to use Rules 37.1 and 34.5(c) to obtain another certification from the trial court. See

Dears, 154 S.W.3d at 614. A defective certification includes a certification that is correct

in form, but, when compared with the record before the court, proves to be inaccurate. Id.


       In the present cases, the records include the docketing statements of the trial court

which reflect that appellant entered open pleas of guilty in both cases. Additionally, both

records include a Felony Plea Memorandum which indicate that these were not plea

bargain cases. However, the judgments both indicate that the “term of plea agreement”

was 18 months in a State Jail Facility, which is the sentence imposed by the court.

Further, while the Felony Plea Memorandum in each case are signed by appellant and

include standard waivers of appeal, the markings on the Memorandum appear to indicate

that the waivers were not to apply. Also, in both cases, the record includes a Defendant’s

Waiver of Appeal after Sentence or Punishment has been Imposed in Accordance with

Plea Bargain Agreement and Waiver of Appeal Pursuant to Plea Bargain Agreement with

the State, but neither of these documents have been signed by appellant. As we are

unclear whether the trial court’s certifications of defendant’s right to appeal are accurate,

we will abate and remand these causes to the trial court for re-certification of appellant’s

right of appeal. See Rules 34.5(c), 44.3, 44.4; Dears, 154 S.W.3d at 614.


       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1.     Whether the above referenced cases were plea bargain cases in
              which the punishments did not exceed the punishments
              recommended by the prosecutor and agreed to by the defendant.
              See Rule 25.2(a).

                                             3
       2.      Whether appellant waived his right to appeal in either or both cases.


The trial court shall cause this hearing to be transcribed. The trial court may make findings

of fact, conclusions of law and such orders as are necessary to resolution of the

aforementioned issues. We further direct that, after the above-referenced hearing is held,

the trial court re-certify whether appellant has the right of appeal. The trial court’s

certifications and any orders entered by the trial court shall be included in supplemental

clerk’s records. The transcript of the hearings shall be included in supplemental reporter’s

records. The trial court is directed to cause the supplemental clerk’s and reporter’s records

to be filed with the Clerk of this Court on or before Monday, September 26, 2005. Should

the trial court require more time to comply with the directions of this court, it must request

an extension prior to September 26, 2005.


       Accordingly, these appeals are abated and the causes are remanded for further

proceedings.




                                                  Per Curiam

Do not publish.




                                              4